













EXHIBIT 10.12
    
January 6, 2017


Jill Simeone


Dear Jill,


Congratulations! We are thrilled to offer you a full-time position at Etsy
(technically, at Etsy, Inc.). This letter details the terms of the offer. Please
read it carefully and, if you accept, sign and date this letter and the attached
Confidentiality and Prior Inventions Agreement (which we refer to in this offer
letter as the CPIA). This offer is contingent on successful completion of a
background check and formal approval of Etsy’s Compensation Committee.
 
Your employment will begin on January 30, 2017 or on a date mutually agreed upon
between you and Etsy (“Start Date”). Your title will be General Counsel, and we
expect that Etsy’s Board of Directors will appoint you as a “Section 16” officer
and as Etsy’s Corporate Secretary. You will report to Chad Dickerson, working
from our Brooklyn office. If you ever wish to change your work location, you
will need prior written approval from Etsy. Your salary will be $325,000 per
year and you will also be eligible for the great benefits that Etsy provides to
regular, full-time employees.
 
You will also receive a signing bonus of $25,000 on the first administratively
feasible payroll after your Start Date. You agree that if you resign your
position with Etsy for any reason before you have worked for Etsy for one full
year, you will repay a prorated portion of the bonus to Etsy (for example, you
will repay 50% of your signing bonus if you resign after six months).


You will be eligible to participate in the Management Cash Incentive Plan, with
an annual target of 50% of your base salary earned during the performance
period, which currently follows a calendar year (Jan 1 to Dec 31) cycle. The
performance period will be prorated to your Start Date. Your bonus award will be
determined based upon company financial performance and your individual
performance against goals established between you and your manager. Your
participation is subject to the terms and conditions of the Management Cash
Incentive Plan and the applicable participation notice. Generally, awards (if
any) are paid within two and a half months after the end of a calendar year.
 
You will also participate in the Etsy, Inc. Change in Control Severance Plan,
which provides, subject to the terms and conditions of the plan document, twelve
(12) months of severance, up to twelve (12) months of company-paid COBRA
coverage, and a 100% acceleration factor for all outstanding equity awards
issued to you. You will also participate in the Etsy, Inc. Severance Plan, which
provides, subject to the terms and conditions of the plan document, six (6)
months of severance and up to six (6) months of company-paid COBRA coverage.


Etsy will also propose that you receive an equity award with a fair value at the
time of the grant equal to $750,000. The equity award and related terms below
are subject to the approval of Etsy’s Compensation Committee.





--------------------------------------------------------------------------------

















Fifty percent (50%) of the equity award will be in the form of Restricted Stock
Units (which we refer to as RSUs). The RSUs will “vest” (or convert into shares
of Etsy’s common stock) over the course of your employment with Etsy. 25% of
your RSUs will vest if you remain continuously employed at Etsy for 12 months
after the first RSU vesting date following your Start Date. The balance of your
RSUs will vest in equal quarterly installments over the next three years of
continuous employment with Etsy.


Fifty percent (50%) of the equity award will be in the form of Stock Options (an
option to purchase shares of the Etsy’s common stock) with an exercise price per
share equal to the fair market value of Etsy’s common stock on the grant date.
25% of your Stock Options will vest (or become exercisable) if you remain
continuously employed at Etsy for 12 months after the grant date. The balance of
your Stock Options will vest in equal monthly installments over the next three
years of continuous employment with Etsy.


Your equity awards will be subject to the terms and conditions of Etsy’s 2015
Equity Incentive Plan and your award agreements, which will also specify your
vesting dates. You will be eligible for the grant of future equity awards at the
discretion of Etsy’s Board of Directors and/or its Compensation Committee.


To accept our offer, you will also need to sign the attached CPIA. Two of Etsy’s
core values are transparency and “keeping it real,” so we’ve tried to keep our
CPIA free of legalese and easy to understand. It contains important information
about your employment with Etsy, so please read it carefully. Here are a few
highlights:


•
You confirm that you have no legal obligations that would prohibit you from
working for Etsy. For example, you have not signed a non-compete agreement with
your current or former employer that would prevent you from working for Etsy.

•
You agree not to use, rely upon, or share any confidential information of your
former employer while working for Etsy.

•
You agree that during your employment with Etsy (and otherwise as described in
your CPIA), you will not engage in any other employment, consulting, or business
activity that would create a conflict with your position with Etsy.



Our lawyers also insisted we tell you that, before starting work, you will be
required to provide proof of your identity and your legal authorization to work
in the United States.


This letter (including the attached CPIA) is the entire agreement between you
and Etsy. Any discussions you may have had previously with Etsy are superseded
by the terms of this letter and the CPIA. In other words, if a recruiter told
you that Etsy will provide you with a unicorn for your commute to and from the
office, if it’s not in this offer letter, you’ll have to bike, drive, or take
the subway like the rest of us. The terms of this offer may only be changed by a
written agreement signed by you and a duly authorized Etsy officer.


Although we are hiring you for the position listed above, your job duties,
title, compensation, and benefits may change in the future (yes, that was our
lawyers again). You understand that you





--------------------------------------------------------------------------------















will be an at-will employee of Etsy with the right to terminate your employment
at any time and for any reason, and that Etsy will have a similar right. You
also agree to comply with Etsy’s workplace policies, which will be made
available to you and may change from time to time.


We hope and expect that working at Etsy will be beneficial and rewarding for
both you and us, but we do have to let you know that this letter and the
resolution of any disputes relating to this letter or your employment with Etsy
will be governed by the laws of New York State (excluding laws relating to
conflicts or choice of law). Also, because Etsy is based in Brooklyn, you and
Etsy agree to submit to the personal jurisdiction of a state court located in
Kings County, New York or the United States District Court for the Eastern
District of New York located in Brooklyn to resolve any dispute or claim between
you and Etsy or any of its directors, officers, managers, or employees.


Congrats again on receiving the offer. We can’t wait for you to join our team!




Very truly yours,


/s/ Chad Dickerson


Chad Dickerson
Chief Executive Officer, Etsy, Inc.
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .










I have read and accept this employment offer:




Name:        Jill Simeone /NHName1/


Signature: /s/ Jill Simeone /NHSig1/


Date:     January 7, 2017    /NHDate1/


Email: XXXXXXXXXXX























--------------------------------------------------------------------------------















Exhibit A


CONFIDENTIALITY AND PRIOR INVENTIONS AGREEMENT
This Confidentiality and Prior Inventions Agreement (or the “Agreement,” for
short) is an important part of the employment offer that Etsy, Inc. has made to
you. Please read it carefully and sign at the bottom if you understand and agree
to all of its terms. If you sign this Agreement, it will take effect on January
7, 2017. If you have any questions about this Agreement, please speak with your
contact on the Etsy Recruiting team before signing below.
In return for offering you the position described in your offer letter and for
providing you with access to new and additional training and Confidential
Information belonging to Etsy (and described below), Etsy needs you to make
certain commitments. These commitments relate to:
(a)
your ability to work for Etsy and perform your job duties without violating any
commitments you may have agreed to in the past or that you are otherwise subject
to,

(b)
Etsy’s ownership of any ideas you come up with or technologies you develop while
working for Etsy,

(c)
the need to keep confidential and protect certain information about Etsy and its
members and employees both while working for Etsy and after you leave the
company, and

(d)
your willingness not to compete with Etsy or take certain actions that could
hurt Etsy’s legitimate interests while you are working for Etsy and for a short
period of time afterward.

Each of these commitments is described in more detail below in Section 1 of this
Agreement. Section 1 also contains information about your employment status with
Etsy, which will be as an at-will employee.
In Section 2, you will find information on the rights you and Etsy have under
this Agreement and how you and Etsy can enforce those rights. Section 2 also
contains important information about how disputes relating to your employment
will be resolved.


Section 1 - Your Commitments to Etsy
There are no conflicts that would prevent you from working for Etsy or
performing your job. As much as we want you to join our company, we need you to
confirm that the terms of your employment with your current employer (and any
former employers) do not restrict your ability to work for Etsy. By signing this
Agreement, you agree that you have not entered into an agreement (and will not
in the future) that is in conflict with this Agreement or the terms of your
employment with Etsy. You also agree that you have shared with Etsy a copy of
any agreement (such as a non-compete or non-solicitation agreement) that could
impact your ability to work for Etsy.
 
Example: You currently work for eBay and signed an offer letter or employment
agreement that says you will not work for another online marketplace for one
year after you leave eBay. You have a conflict that could prevent you from
working for Etsy and must share that document with Etsy before you sign this
Agreement.
    
You will not use any property or confidential information of a current or former
employer without their permission. We want to respect the rights of your current
and former employers, and quite frankly, we don’t want them claiming any rights
to the work you do here at Etsy. By signing this Agreement, you agree that you
will not bring to Etsy, and will not use or disclose at Etsy, the confidential
information of any current or former employer or any other party, unless you
have their written permission to do so (and





--------------------------------------------------------------------------------















our Legal team would like to see that written permission, thank you). You also
agree that you will not use at Etsy any documents or other property (including
documents or property that you created yourself) from your current or former
employer without the employer’s written permission.
Example: You have confidential agreements or customer lists from your previous
job that you think might be helpful in the work you will do for Etsy. You cannot
use those materials while working for Etsy or share those materials with Etsy
employees without getting written permission from your previous employer.


Etsy will own anything you create while working for Etsy that relates to the
work you do for Etsy. While working for Etsy, you will hopefully develop or
contribute to one or more products, services, or programs. In this Agreement, we
refer to all ideas, products, services, processes, and designs you develop or
contribute to while working for Etsy and that relate to Etsy’s business as
“Covered Inventions.” In addition to your salary and benefits, Etsy will also
provide you with the resources, materials, and support you need to do your job,
including the development of Covered Inventions. In return, you agree that Etsy
will own all rights in all Covered Inventions (including all patents, copyrights
and other intellectual property rights), whether or not the work is performed in
Etsy’s offices, uses Etsy resources, or takes place during business hours.


By signing this Agreement, you are assigning to Etsy all of your rights in the
U.S. and internationally in all Covered Inventions and all intellectual property
rights related to those Covered Inventions. Any copyrights in the Covered
Inventions, including in any computer programs, programming documentation, and
other works of authorship, are “works made for hire” for purposes of Etsy’s
rights under copyright laws. By signing this Agreement, you are also assigning
to Etsy any rights you currently have or may acquire at any time in the future
in any Covered Inventions. Lastly, you agree to disclose all Covered Inventions
to Etsy and to waive any claims you have or may have in the future for
infringement of any Covered Inventions.


Example: As a software developer for Etsy, you write a piece of code that is
included in a new Etsy product. Etsy will own all rights in the code you wrote
and in any products or services that rely on that code.


Etsy has no interest in owning things you created or developed in the past, but
Etsy needs a license from you if you incorporate that prior work into the work
you do at Etsy. If you previously created something that relates to Etsy’s
business, and you do not want that creation to be considered a Covered Invention
for purposes of this Agreement, please list it in Appendix A. We refer to any
items listed in Appendix A as “Prior Inventions.” We will follow an internal
review process to be sure that we understand and agree about what you are
claiming as a Prior Invention. While Etsy does not claim to own your Prior
Inventions, you agree that if you incorporate Prior Inventions into the work you
do for Etsy, Etsy will have the right to use those Prior Inventions to operate
its business. Here is the legalese version of the previous sentence: If any of
the work you do for Etsy incorporates or uses a Prior Invention, you give Etsy a
perpetual, irrevocable, worldwide, royalty-free, non-exclusive, sublicensable
right and license to incorporate or use such Prior Invention and any related
intellectual property rights.


Example: You are a graphic designer and want to retain ownership of some designs
you did in the past. You list those designs in Appendix A and retain ownership
of those designs, which are considered Prior Inventions. Later on, you
incorporate one of the designs into a design you create for Etsy’s website. Etsy
then has a license to use your original





--------------------------------------------------------------------------------















design, because the original design is now part of the website design that you
created for, and that is owned by, Etsy.


Etsy permits its employees to perform outside work and to take on side projects
if certain conditions are met. We recognize that you may want to take on some
outside work or side projects while working for Etsy. We have an approval
process for activities like those; you will receive more information about the
process after your start date. Etsy will not have or claim rights in anything
you develop or create through an authorized side project as long as (a) the work
is done entirely on your own time and will not interfere with your ability to
perform the work you do for Etsy, (b) you did not incorporate any Etsy materials
or resources, and (c) the development or creation does not relate to an Etsy
product or service or Etsy intellectual property.


Example: If you are part of the Etsy PR team and want to do some work as a
freelance calligrapher in your spare time, that would likely be an approved side
project.
    
Example: If you are a software developer for Etsy and you want to serve on the
board of advisors for a new gaming startup that doesn’t conflict with your work
at Etsy, that would likely be approved outside work.
 
You will keep confidential any Confidential Information you receive or learn
about while working for Etsy. In order to perform your job at Etsy, you may
create or be given access to Confidential Information about Etsy, or about its
employees, contractors, customers, suppliers, and other parties. When we refer
to “Confidential Information” in this Agreement, we mean information and
physical materials not generally known or available outside of Etsy.
Confidential Information could be technical data, product ideas, product
roadmaps, business deals that we haven’t announced to the public, software code
and designs, personal information about other Etsy employees, or lists of
suppliers. Confidential Information includes both information and materials that
belong or relate to Etsy, as well as information and materials that a third
party has disclosed to Etsy on a confidential basis.


By signing this Agreement, you agree that you will hold Confidential Information
in strict confidence and that you will not use or disclose any Confidential
Information, except as required to do your job. The restriction on your use or
disclosure of Confidential Information will continue if you leave Etsy and will
remain in effect until the Confidential Information becomes publicly available
through no fault of your own.
Example: While working for Etsy, you have access to a supplier’s pricing lists.
The price lists are considered Confidential Information and you are required to
maintain the confidentiality of the pricing information both while working for
Etsy and after your employment ends.







--------------------------------------------------------------------------------















If your employment with Etsy ends, you agree to return to Etsy all copies of any
matierals you have that contain Confidential Information. You may keep your
compensation records and a copy of this Agreement.
You will maintain the privacy of Etsy members and employees. As part of your
work for Etsy, you may have access to private information about Etsy members and
employees. Both groups place a high value on their privacy and it is critical
that you treat private member and employee information with the highest degree
of care. By signing this Agreement, you agree that you will only access and use
Etsy member and employee information when it is necessary to do your job. You
also agree that you will not share Etsy member and employee personal information
outside of Etsy, or even with other Etsy employees, without proper authorization
and even then only when required as part of your job. If you are ever in doubt
about whether member or employee information may be shared within or outside of
Etsy, you should ask the Etsy Legal team.
______________________________________________________________________________
Please note that when we refer to a Competing Business in the next three
paragraphs, we mean (a) any of the following companies, and any of their
subsidiaries or parent companies that operate an online marketplace: Amazon,
eBay, and Alibaba; (b) any business that develops or operates an online
marketplace selling the types of products sold on Etsy.com or its related
websites (for example, crafts, art, handmade goods, vintage goods, or craft
supplies), and (c) any business that develops or operates a platform or tools
for building or operating e-commerce websites. For purposes of illustration
only, examples of category (b) include Craftsy and Michaels.com; and examples of
category (c) include Shopify and WordPress.
------------------------------------------------------------------------------


You will not compete against Etsy while you are employed by Etsy. It probably
goes without saying, but Etsy is hiring you to help build its business and not
to compete with it. Competition could take several different forms, including
starting or working for a Competing Business, doing consulting work for another
company that conflicts with your work for Etsy, or diverting business
opportunities from Etsy. By signing this Agreement, you agree that while working
for Etsy you will not start, invest in, or do work for a Competing Business, or
divert business opportunities with vendors, suppliers, or other business
partners that otherwise might have been available to Etsy.


Example: It is not okay to (a) consult for the marketplace startup your friend
founded, or (b) try to convince an Etsy partner to end its relationship with
Etsy.


Example: It is okay to buy paper towels from Amazon or sneakers from eBay.


You will not compete against Etsy for a short period after your employment with
Etsy ends. While working for Etsy you may be given access to plans, processes,
contacts, customers, or other information that could put Etsy at an unfair
competitive disadvantage if they were shared with or used for the benefit of a
Competing Business. To protect Etsy’s legitimate interests, we require that you
agree to certain limits on actions that would be competitive with Etsy for a
short period after your employment with Etsy ends. By signing this Agreement,
you agree that for six months after your employment with Etsy ends for any
reason, you will not, without Etsy’s written permission, start, invest in, or do
work for a Competing Business in a capacity that is similar in form or function
to that which you performed in the last year of your employment with Etsy, and
that you will not divert business opportunities that otherwise might have been
available to Etsy.







--------------------------------------------------------------------------------















Example: It is not okay to leave Etsy and immediately take a similar position
with Amazon Handmade.


Example: It is okay to leave Etsy to launch a laundry delivery startup or to
join a company like Google or Facebook.


You will not poach or solicit Etsy employees, members, or business partners
while you are employed by Etsy or for a short period of time after your
employment with Etsy ends. In addition to working for a Competing Business or
diverting business opportunities from Etsy, you could also unfairly compete
against Etsy by poaching or soliciting Etsy employees, members, vendors,
suppliers, or other business partners. By signing this Agreement, you agree that
both during your employment with Etsy and for one year after your employment
with Etsy ends for any reason, you will not directly or indirectly cause anyone
to leave their position with Etsy, or solicit any Etsy members, vendors,
suppliers, or other business partners with whom you worked or acquired
Confidential Information from in the last two years of your employment with
Etsy.


Example: It is not okay to (a) persuade an Etsy seller to close her shop and
instead sell on a competing platform that you own stock in, or (b) convince an
Etsy developer to leave Etsy to work for your sister’s startup.


Example: It is okay to encourage a colleague to leave Etsy to follow her dream
of running her Etsy Shop full-time.


You will be an at-will employee of Etsy. You will be an at-will employee of
Etsy, which means that you are free to resign at any time and that Etsy may
terminate your employment at any time and for any or no reason. By signing this
Agreement, you acknowledge that you will be an at-will employee of Etsy and that
you are not entering into an employment contract with Etsy for a set period of
time.




Section 2 - Enforcement of Rights and Other Legal Information
New York law will be used to resolve disputes. If there is a dispute concerning
this Agreement or your employment with Etsy, the dispute will be resolved using
the laws of New York State (excluding laws relating to conflicts or choice of
law). Also, because Etsy is based in Brooklyn, you and Etsy agree to submit to
the personal jurisdiction of a state court located in Kings County, New York or
the United States District Court for the Eastern District of New York located in
Brooklyn.


Nothing in this Agreement prohibits you from reporting violations of the law or
Etsy’s policies, and no retaliatory action will be taken against you for doing
so. Nothing in this Agreement, including the section on Confidential
Information, prohibits you from reporting possible violations of the law. This
includes making reports to a governmental agency, such as the Department of
Justice or the Securities and Exchange Commission. Similarly, nothing in this
Agreement prohibits you from reporting possible violations of the law or Etsy’s
Code of Conduct or other policies to your manager, Etsy’s General Counsel, or
Etsy’s SVP of Human Resources, or through Etsy’s whistleblower hotline. You do
not need authorization from Etsy to report violations of the law or Etsy’s
policies and you do not have to notify Etsy that you have done so. Etsy takes
its non-retaliatory culture very seriously and will not allow anyone to take
adverse action, threaten, intimidate, or retaliate against you if you report a
violation or a suspected violation in good faith, or cooperate with an
investigation.







--------------------------------------------------------------------------------















You may have additional rights not described in this Agreement. You may have
additional rights that are not described in this Agreement. If you have any
questions about your rights under this Agreement or otherwise, you should speak
with a lawyer before signing this Agreement.


What you and Etsy must do to waive rights created by this Agreement. For you or
Etsy to waive a right granted by this Agreement, you and an authorized
representative of Etsy must explicitly agree to waive that right in writing. If
either you or Etsy do not enforce a right granted by this Agreement for some
period of time, that right will not be considered to have been waived.
Similarly, if you or Etsy exercise one right granted by this Agreement, that
will not be considered a waiver of any other right you or Etsy may have under
this Agreement.


Example: You develop a piece of code for Etsy and then use that code in a
website you develop for a friend. You tell your manager what you are doing and
she tells you verbally that it’s okay. Six months later, your VP finds out that
you’re using Etsy code for a non-Etsy project and asks you to stop. Neither your
conversation with your manager nor the fact that six months elapsed before Etsy
asked you to stop would be considered a waiver of Etsy’s rights under this
Agreement to control the use of the code you developed.


Etsy may assign this Agreement to certain third parties. Etsy may assign this
Agreement to an affiliate, or to a third party in the case of a merger or
acquisition. In the case of a merger or acquisition, as an at-will employee, you
would still be free to resign at any time.


Etsy will be entitled to an injunction if you violate or threaten to violate
this Agreement. Etsy could suffer serious harm if you violate this Agreement. By
signing this Agreement, you agree that Etsy will be entitled to an injunction
(and will not be required to post a bond) to protect itself if you breach or
threaten to breach this Agreement. Note that a court has the discretion to
strike or modify any part of this Agreement that it determines is too broad or
unenforceable under the specific circumstances related to your departure.


Section 1 of this Agreement will remain in effect after you stop working for
Etsy. Whether you resign from Etsy or Etsy terminates your employment, the
obligations you agreed to in Section 1 of this Agreement, including those
concerning Confidential Information, ownership of your work, and
non-competition, will remain in effect indefinitely.











--------------------------------------------------------------------------------















ETSY, INC.
EMPLOYEE
By: /s/ Brian Christman


Name: Jill Simeone /NHName2/
Name: Brian Christman
Signature: /s/ Jill Simeone /NHName2 /NHSig2/
Title: SVP of Human Resources


Date: January 7, 2017


Email: XXXXXXXXX /NHEmail2/
 
 
 
 



    












Appendix A
PRIOR INVENTIONS




N/A















